DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a written English translation has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-11, 14, 16, 18, 21-29 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 22, 23, 25, 14, 16, 27, 28, 18, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli et al. (US PGPub 2014/0167226; hereinafter “Miccoli”) in view of Kamitai et al. (US PGPub 2007/0241766; hereinafter “Kamitai”).
Re claim 1: Miccoli teaches (e.g. fig. 3 and labeled fig. 3 below which replicates lumped region 155 since there are an array of lumped regions) a semiconductor wafer (wafer 110; e.g. paragraph 47) having multiple reticle exposure regions (ICs 120a, 120b, and test and monitor structures 150; e.g. paragraphs 45; hereinafter “RR”) separated by scribe lines (132a, 132b, 132c, 142; hereinafter “SL”), wherein each reticle exposure region (RR) comprises respective circuits that are separated by scribe lines (SL), and wherein the circuits (circuits 120 within labeled group “RG” of RR) of a particular reticle exposure region are configured to be tested separately from circuits of a different reticle exposure region (circuits 120 outside labeled group “RG” of RR) on the same wafer (110), the semiconductor wafer comprising: a first reticle exposure region (region labeled RG of group of reticle exposure regions; hereinafter “1RER”) including device spaces arranged in a rectangular grid with scribe lines (SL) indicating boundaries between the device spaces, the device spaces including corner device spaces (spaces of 1RTP, 2RTP, 3RTP and 4RTP; hereinafter “CDS”) at respective corners of the rectangular grid (RG) and non-corner device spaces (spaces of 1IC and 2IC; hereinafter “NCDS”) between the corner device spaces (CDS) in each of x and y directions of the grid, the first reticle exposure region (1RER) comprising: a first integrated circuit (IC) including a first on-chip circuit (on-chip circuit within 1IC; hereinafter “1OCC”), the first IC (1IC) occupying at least a portion of a first device space (region of 1IC; hereinafter “1DS”) of the non-corner device spaces (NCDS) in the RG); a second IC including a second on-chip circuit (on-chip circuit within 2IC; hereinafter “2OCC”), the second IC (2IC) occupying at least a portion of a second device space (region of 2IC; hereinafter “2DS”) of the non-corner device spaces (NCDS) in the rectangular grid (RG); a first reticle-level test pad (1RTP) occupying at least a portion of a first corner device space (space occupied by 1RTP; hereinafter “1CDS”) of the corner device spaces of the rectangular grid; a second reticle-level test pad (2RTP) occupying at least a portion of a second corner device space (space occupied by 2RTP; hereinafter “2CDS”) of the corner device spaces (CDS) of the rectangular grid (RG), and wherein the second corner device space (2CDS) is diagonally opposite to the first corner device space (1CDS) in the rectangular grid (RG) of device spaces in the first reticle exposure region (1RER); scribe lines (SL) indicating respective cut lines for physically separating the device spaces of the first IC (1IC), the second IC (2IC), the first reticle-level test pad (1RTP), and the second reticle-level test pad (2RTP).

    PNG
    media_image1.png
    664
    618
    media_image1.png
    Greyscale
 
Miccoli is silent as to explicitly teaching wherein the first reticle-level test pad is configured to receive a power signal or control signal; the second reticle-level test pad is configured to receive the same power signal or control signal, a first metal conductor extending within at least one of the scribe lines, the first metal conductor electrically coupling the first reticle-level test pad to the first and second on-chip circuits on the first 
Kamitai teaches (e.g. figs. 9) wherein the first reticle-level test pad (test pads 114 can be provided in test circuit 611 and is provided in 1RTP of Miccoli; paragraphs 68, 69; hereinafter “1TP”) is configured to receive a power signal or control signal (test signals and power/ground signals are required to 1TP for tests circuits to power up the devices on the wafer); the second reticle-level test pad (test pads 114 can be provided in test circuit 611 and is provided in 2RTP of Miccoli; paragraphs 68, 69; hereinafter “2TP”) is configured to receive the same power signal or control signal (test signals and power/ground signals are required to 2TP for tests circuits to power up the devices on the wafer), a first metal conductor (first set of 113 coupled to 1RTP of Miccoli; hereinafter “1MC”) extending within at least one of the scribe lines (113 formed along scribe lines; e.g. paragraph 65; hereinafter “1MC”), the first metal conductor (113) electrically coupling the first reticle-level test pad (1TP) to the first and second on-chip circuits (1OCC and 2OCC of Miccoli) on the first and second ICs (IC1 and IC2 of Miccoli); and a second metal conductor (second set of 113 coupled to 2RTP of Miccoli; hereinafter “2MC”) extending within at least one of the scribe lines (113 formed along scribe lines; e.g. paragraph 65), the second metal conductor (2MC) electrically coupling the second reticle-level test pad (2TP) to the first and second on-chip circuits on the first and second ICs (IC1 and IC2 of Miccoli).  Since power and ground would be common between IC1 and IC2 of Miccoli, the first reticle level test pad 1TP and second reticle level test pad 2TP would be connected to both first and second ICs.

Re claim 3: Miccoli in view of Kamitai teaches the semiconductor wafer, wherein the first metal conductor (1MC of Kamitai) couples to each of the on-chip circuits (OCC1, OCC2 of Miccoli) and to the second reticle-level test pad (2TP of Kamitai since all power and ground are electrically connected together).
Re claim 22: Miccoli in view of Kamitai teaches the semiconductor wafer further comprising a third reticle-level test pad (3RTP as shown in labeled fig. 4 of Miccoli above) occupying at least a portion of a third corner device space (CDS occupied by 3RTP; hereinafter “3CDS”) of the corner device spaces (CDS), and a fourth reticle-level test pad (4RTP as shown in labeled fig. 4 of Miccoli above) occupying at least a portion of a fourth corner device space (CDS occupied by 4RTP; hereinafter “4CDS”) of the corner device spaces (CDS), wherein the fourth corner device space (4CDS) is diagonally opposite to the third corner device space (3CDS) in the rectangular grid (RG) of device spaces, wherein each of the third and fourth reticle-level test pads (3CDS, 4CDS) is separated from the first IC (IC1) and the second IC (IC2) by at least one scribe line (SL), wherein the first metal conductor (1MC of Kamitai) extending within the scribe line (SL) electrically couples the first IC (IC1) and the second IC (IC2) to each of the third and fourth reticle-level test pads (3RTP, 4RTP).
Re claim 23: Miccoli in view of Kamitai teaches the semiconductor wafer wherein the first (1RTP) and second (2RTP) reticle-level test pads are provided at opposite sides of the first reticle exposure region (1RER) with the first IC (IC1) and the second IC (IC2) therebetween.
Re claim 25: Miccoli teaches the semiconductor wafer wherein the first reticle exposure region (1RER) comprises an incomplete reticle exposure region (test circuits can be formed in regions where chips cannot be formed; e.g. paragraph 70 of Kamitai) relative to other reticle exposure regions on the same semiconductor wafer.
Re claim 14: Miccoli teaches (e.g. fig. 3 and labeled fig. 3 above which replicates lumped region 155 since there are an array of lumped regions) a semiconductor wafer (wafer 110; e.g. paragraph 47) having multiple separate reticle exposure regions (ICs 120a, 120b, and test and monitor structures 150; e.g. paragraphs 45; hereinafter “RR”), the semiconductor wafer (110) comprising: a first reticle exposure region (region labeled RG of group of reticle exposure regions; hereinafter “1RER”) electrically decoupled from other reticle exposure regions (region not within 1RER) on the same wafer (110), the first reticle exposure region (1RER) including: a plurality of device spaces (spaces for 120a, 120b, 150; hereinafter “DS”) arranged in a two dimensional grid in the first reticle exposure region (1RER), the plurality of device spaces (DS) including corner spaces (spaces of 1RTP, 2RTP, 3RTP and 4RTP; hereinafter “CDS”) at respective corners of 1IC and 2IC; hereinafter “NCDS”) provided between at least two of the corner spaces (CDS), and including multiple non-corner column spaces (NCDS) provided between at least two of the corner spaces (CDS); a plurality of integrated circuits (ICs) (1IC, 2IC) respectively arranged in other than the corner spaces (CDS) of the device spaces (DS) in the two dimensional grid in the first reticle exposure region (1RER), the plurality of ICs including at least a first IC (1IC) and a second IC (2IC), wherein each of the first and second ICs (1IC, 2IC) comprises a respective on-chip circuit (on-chip circuit within 1IC; hereinafter “1OCC”; on-chip circuit within 2IC; hereinafter “2OCC”); a plurality of scribe lines (132a, 132b, 132c, 142; hereinafter “SL”) extending between the device spaces (DS) in the grid including a first scribe line (SL between 1IC and 2IC; hereinafter “1SL”) extending between the device spaces (DS) that include the first and second ICs (1IC, 2IC); and reticle-level test pads (1RTP, 2RTP, 3RTP, 4RTP) outside of the scribe lines (SL) and electrically coupled to the on-chip circuits (1OCC, 2OCC) on the first IC (1IC) and the second IC (2IC) in the first reticle exposure region (1RER), wherein the reticle-level test pads (1RTP, 2RTP, 3RTP, 4RTP) occupy respective different ones of the corner spaces (CDS) in the grid of device spaces (DS) in the first reticle exposure region (1RER), and a second reticle exposure region (another region similar to 1RER but in another location of wafer and which has its own test pad structures; hereinafter “2RER”) electrically decoupled from the first reticle exposure region (1RER), the second reticle exposure region (2RER) comprising other ICs and other reticle-level test pads; wherein the plurality of ICs in the first reticle exposure region (1RER) are configured for test or 2RER) and before the devices or ICs are physically separated.
Miccoli is silent as to explicitly teaching the reticle-level test pads outside of the scribe lines and electrically coupled to the on-chip circuits on the first IC and the second IC in the first reticle exposure region using a first conductor, the first conductor extending within the first scribe line adjacent to the first and second ICs wherein the first scribe line indicates a cut line for physically separating portions of the wafer comprising the first and second ICs.
Kamitai teaches (e.g. figs. 9) reticle-level test pads (test pads 114 can be provided in test circuit 611 and is provided in 1RTP of Miccoli; paragraphs 68, 69; hereinafter “1TP”) outside of the scribe lines (SL of Miccoli) and electrically coupled to the on-chip circuits (1OCC, 2OCC of Miccoli) on the first IC (1IC of Miccoli) and the second IC (2IC of Miccoli) in the first reticle exposure region (1RER of Miccoli) using a first conductor (first set of 113 coupling to 1RTP and 2RTP of Miccoli; hereinafter “1MC”), the first conductor (1MC) extending within the first scribe line (1SL of Miccoli) adjacent to the first and second ICs (1IC, 2IC) wherein the first scribe line (1SL of Miccoli) indicates a cut line for physically separating portions of the wafer comprising the first and second ICs (1IC, 2IC of Miccoli).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the first and second reticle level test pads and metal conductors provided in the scribe lines as taught by Kamitai in the device of Miccoli in order to have the predictable result of using a known structure capable of directing test and power/ground signals to the wafer level devices for 
Re claim 16: Miccoli teaches the semiconductor wafer wherein the reticle-level test pads (1RTP, 2RTP, 3RTP, 4RTP) are disposed at opposite corner spaces in (opposite corners of CDS) of the grid.
Re claim 27: Miccoli teaches the semiconductor wafer wherein: the first reticle exposure region (1RER) is an incomplete reticle exposure region (test circuits can be formed in regions where chips cannot be formed; e.g. paragraph 70 of Kamitai) relative to other complete exposure regions on the same wafer (110 of Miccoli); and the reticle-level test pads are disposed at or near respective different corners of the grid in the first reticle exposure region (1RER).
Re claim 28: Miccoli teaches the semiconductor wafer wherein the first reticle exposure region (1RER) is an incomplete exposure region (test circuits can be formed in regions where chips cannot be formed; e.g. paragraph 70 of Kamitai) at a periphery of the wafer (110) and the first reticle exposure region (1RER) includes fewer reticle-level test pads than the second reticle exposure region (2RER).
Re claim 18: Miccoli teaches (e.g. fig. 3 and labeled fig. 3 above which replicates lumped region 155 since there are an array of lumped regions) a method of reticle-level testing of integrated circuits (1IC, 2IC) in a first reticle exposure region (region labeled RG of group of reticle exposure regions; hereinafter “1RER”) on a first wafer (wafer 110; 1RER) including a plurality of device spaces (spaces for 120a, 120b, 150; hereinafter “DS”) arranged in a two dimensional grid in the first reticle exposure region (1RER), the plurality of device spaces (DS) including corner spaces (spaces of 1RTP, 2RTP, 3RTP and 4RTP; hereinafter “CDS”) at respective corners of the grid, and including multiple non-corner row spaces (spaces of 1IC and 2IC; hereinafter “NCDS”) provided between at least two of the corner spaces (CDS), and including multiple non-corner column spaces (column NCDS) provided between at least two of the corner spaces (CDS), wherein scribe lines (132a, 132b, 132c, 142; hereinafter “SL”) separate each of the spaces in the grid, the method comprising: using a first test pad (1RTP) in a first one of the corner spaces (CDS of IRTP; hereinafter “1CS”) of the grid of spaces (DS); using a second test pad (2RTP) in the same first one of the corner spaces (1CS) of the grid of spaces (DS), a first on-chip circuit (on-chip circuit of 1IC; hereinafter “1OCC”) on a first integrated circuit (1IC) within a first one (space of 1IC; hereinafter “1S”) of the non-corner spaces (NCS) of the grid of spaces (DS); and to a second on-chip circuit (on-chip circuit of 2IC; hereinafter “2OCC”) on a second integrated circuit (2IC) within a different second one (space of 2IC; hereinafter “2S”) of the non-corner spaces (NCS) of the grid of spaces (DS); wherein the scribe line (SL) indicates a cut line in the first reticle exposure region (1RER) for physically separating the test pads from the first integrated circuit (1IC) and for physically separating the test pads from the second integrated circuit (2IC).
Miccoli is silent as to explicitly teaching the first test pad in a first one of the corner spaces of the grid of spaces, receiving a power signal; using a second test pad in the same first one of the corner spaces of the grid of spaces, receiving a reference 
Kamitai teaches (e.g. figs. 9) the first test pad (one of the test pads 114 can be provided in test circuit 611 and is provided in 1RTP of Miccoli; paragraphs 68, 69; hereinafter “1TP”) in a first one of the corner spaces (1CS of Miccoli) of the grid of spaces, receiving a power signal (power signal is required for testing an IC; hereinafter “PS”); using a second test pad (another one of the test pads 114 can be provided in test circuit 611 and is provided in 1RTP of Miccoli; paragraphs 68, 69; hereinafter “2TP”) in the same first one (1CS of Miccoli) of the corner spaces of the grid of spaces, receiving a reference signal (ground signal is required for testing an IC; hereinafter “RS”); and conducting, within the first reticle exposure region (1RER of Miccoli), the power signal (PS) from the first test pad (1TP) and the reference signal (RS) from the second test pad (2TP) to the first on-chip circuit (1OCC of Miccoli) on a first integrated circuit (1IC of Miccoli) within a first one (non-corner space of 1IC; hereinafter “1NCS”) of the non-corner spaces (NCDS of Miccoli) of the grid of spaces, and to the second on-chip circuit (2OCC of Miccoli) on a second integrated circuit (2IC of Miccoli) within a different second one (non-corner space of 2IC; hereinafter “2NCS”) of the non-corner spaces (NCDS of Miccoli) of the grid of spaces, using metal conductors (113) within a scribe 113 formed along scribe line; e.g. paragraph 70) that separates the first and second integrated circuits (1IC, 2IC).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the first and second reticle level test pads and metal conductors provided in the scribe lines as taught by Kamitai in the device of Miccoli in order to have the predictable result of using a known structure capable of directing test and power/ground signals to the wafer level devices for appropriate testing since Miccoli is silent as to the details of the testing signal wiring.  The combination of the teachings would have a high expectation of success since there is a lack of unexpected results and the combination would be combining known elements having known functions and would have been obvious to one of ordinary skill in the art.
Re claim 30: Miccoli in view of Kamitai teaches the method of claim 18, further comprising using the metal conductors (113 of Kamitai) in the scribe lines (SL of Miccoli), simultaneously conducting the power and reference signals (PS, RS of Kamitai) to respective test circuits disposed within respective different non-corner spaces (NCS) of the grid in the first reticle exposure region (1RER).

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli in view of Kamitai as applied to claim 1 above, and further in view of Pagani (US PGPub 2013/0026466).
Re claim 6: Miccoli in view of Kamitai teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor wafer further 
Pagani teaches (e.g. figs. 4 and 11) the semiconductor wafer further including: a test circuit (support ICs 25’ used for testing; e.g. paragraph 103) that includes a first circuit component (25’ contains circuitry for testing; e.g. paragraph 103) disposed within at least one IC (20A, 20B) and that includes a second circuit component (controller 32) disposed within the scribe line (21); wherein the first metal conductor (wiring provided for connecting 25’ to controller 32) is electrically coupled (through other conductors and test circuit TEG 31) to the second circuit component (32) disposed within the scribe line (21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the dedicated test circuitry within the IC die as taught by Pagani in the device of Miccoli in view of Kamitai in order to have the predictable result of using a test circuit which would be able to better test the IC die by having features specially for the IC die and not mere tests that apply voltage and ground.
Re claim 10: Miccoli in view of Kamitai teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor wafer further including: a third metal conductor extending within at least one of the scribe lines and electrically coupled to at least one of the first and second ICs; a fourth metal conductor extending within at least one of the scribe lines and electrically coupled to at least one 
Pagani teaches (e.g. figs. 4 and 11) the semiconductor wafer further including: a third metal conductor (conductor connected connecting 31 and 32; hereinafter “3MC”) extending within at least one of the scribe lines (21) and electrically coupled to at least one of the first and second ICs (20A, 20B); a fourth metal conductor (conductor connecting 35 to 25’; hereinafter “4MC”) extending at least one of within the scribe lines (21) and electrically coupled to at least one of the first and second ICs (20A, 20B); and a test circuit (support ICs 25’ used for testing; e.g. paragraph 103) having a circuit component (25’ contains circuitry for testing; e.g. paragraph 103) disposed within at least one of the first and second ICs (IC1, IC2); wherein the first metal conductor (1MC of Kamitai) is electrically coupled to provide a voltage power signal (1MC of Kamitai provides a voltage) to the test circuit (25’); wherein the third metal conductor (3MC) is electrically coupled to provide a reference signal to the test circuit (25’); and wherein the fourth metal conductor (4MC) is electrically coupled to provide a control signal to the test circuit (25’).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the dedicated test circuitry within the IC die as taught by Pagani in the device of Miccoli in view of Kamitai in order to have .

Claims 8, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli in view of Kamitai as applied to claim 1 and 18, respectively, above, and further in view of Cowles et al. (US PGPub 2005/0026315; hereinafter “Cowles”).
Re claim 8: Miccoli in view of Kamitai teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor wafer further including: a switch disposed within the scribe line to selectably couple the first metal conductor to the first on-chip circuit; wherein the first reticle-level test pad is configured to provide a power signal to the first metal conductor.
Cowles teaches (e.g. figs. 1-3) the semiconductor wafer further including: a switch (230, 320C is a device such as a MOS device which can selectively be an open or closed circuit; e.g. paragraph 39) disposed within the scribe line (304) to selectably couple the first metal conductor (1MC of Miccoli) to the first on-chip circuit (OCC1 of Miccoli); wherein the first reticle-level test pad (310A) is configured to provide a power signal (a voltage is supplied to 310A which is connected to 1MC) to the first metal conductor (1MC).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the switching element disposed in the scribe line as taught by Cowles in the device of Miccoli in view of Kamitai in order to 
Re claim 11: Miccoli in view of Kamitai teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor wafer further including: a switch configured to selectably disconnect at least one of the first and second ICs from the first metal conductor.
Cowles teaches the semiconductor wafer further including: a switch (230, 320C is a device such as a MOS device which can selectively be an open or closed circuit; e.g. paragraph 39) configured to selectably disconnect at least one of the first and second ICs (IC1, IC2 of Miccoli) from the first metal conductor (1MC of Kamitai).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the switching element disposed in the scribe line as taught by Cowles in the device of Miccoli in view of Kamitai in order to have the predictable result of using a disconnect element within the testing structure and be able to prevent damage to the IC devices while not being tested.
Re claim 21: Miccoli in view of Kamitai teaches substantially the entire structure as recited in claim 18 except explicitly teaching the method further including: selectably disconnecting (230, 320C, 320D is a device such as a MOS device which can selectively be an open or closed circuit; e.g. paragraph 39) at least one of the first and second integrated circuits (IC1, IC2 of Miccoli) from the first or second test pads using a switch disposed in the scribe line.
Cowles teaches the method further including: selectably disconnecting (230, 320C, 320D is a device such as a MOS device which can selectively be an open or IC1, IC2 of Miccoli) from the first or second test pads (1TP, 2TP of Miccoli) using a switch disposed in the scribe line.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the switching element disposed in the scribe line as taught by Cowles in the device of Miccoli in view of Kamitai in order to have the predictable result of using a disconnect element within the testing structure and be able to prevent damage to the IC devices while not being tested.
Allowable Subject Matter
Claims 9 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2006/0125506 to Hara et al. is evidence that the corner locations for a reticle exposure region having corner test probe locations would have been obvious in the teaching of Miccoli.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822